COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO.
2-09-320-CR
 
 
KELVIN
ARPS                                                                                    APPELLANT
 
                                                             V.
THE STATE OF TEXAS                                                                             STATE
                                                        ----------
                 FROM THE 16TH DISTRICT COURT OF DENTON
COUNTY
                                                        ----------
                     MEMORANDUM OPINION[1]
AND JUDGMENT
                                                        ----------
On February 26, 2010, we abated this
appeal and remanded the case to the trial court to determine whether appellant
Kelvin Arps wanted to prosecute his appeal and, if so, to determine whether
appellant is indigent and to appoint counsel if necessary.  The supplemental record from the abatement
hearing were filed in this court on April 16, 2010.
At the abatement hearing, appellant
informed the trial court that he did not wish to proceed with his appeal.  Accordingly, we dismiss this appeal.  See Tex. R. App. P. 43.2(f).
 
PER CURIAM
PANEL:  MCCOY, J.;
LIVINGSTON, C.J.; and MEIER, J.




DO NOT PUBLISH
Tex. R. App. P.
47.2(b)
 
DELIVERED: April 29,
2010




[1]See Tex. R. App. P.
47.4.